                                                  Tirelli Law Group, LLC
                                                      Westchester Financial Center
                                                       50 MAIN STREET, STE. 1265
                                                     WHITE PLAINS, NEW YORK 10606
                                                         PHONE (914)732-3222
Linda M. Tirelli*
Victoria Lehning**
Irina Lust ***
Todd Cushner ***
Alfred Hatem***
*Admitted CT, USDCCT, SDNY, EDNY and SCOTUS
**Senior Associate Admitted NY, USDC SDNY, EDNY
*** Of Counsel

                                                                                           June 30, 2021
Hon. Judge Sean H. Lane
United States Bankruptcy Judge
United States Bankruptcy Court
300 Quarropas Street
White Plains, NY 10601

            RE:          In re Consingh 19-23034
                         In re Farkas 19-22520
                         In re Frankel 19-22281
                         In re Akerib 19-22276
                         In re Pelle 19-22229
                         In re Kolkowski 19-22172
                         In re Gizzo 19-22051
                         In re Faupel 19-22007
                         In re Desmond 18-23750
                         In re Brown 18-23036
                         In re Kramer 18-2240
                         In re Watson 18-22923
                         In re Occipinti 18-22690
                         In re Cretekos 18-22239
                         In re Berger 17-22921
                         In re Jackson 16-23514
                         In re Reyes 16-22556


Dear Honorable Judge Lane:

Please allow this correspondence to serve as my request for an adjournment of the sua sponte Orders to
Show Cause in the above referenced matters from August 4, 2021 to October 20, 2021. I am in the
process of retaining counsel and they will need additional time to get up to speed on all seventeen (17)
matters.

In addition, Please allow this correspondence to serve as my request to extend my time to submit
responsive papers to September 20, 2021.
This request is made with the consent of Mr. Andy Velez-Rivera of the Office of the United States
Trustee. I also consulted on the proposed adjourned date with Ms. Mercado of the Clerk’s office.

Should you honor grant the within request, our office will docket Notices of Adjournment in the above
referenced matters.

Thank you for you time and attention to this request. I remain


                                                    Very truly yours,

                                                    /s/ Linda M Tirelli
                                                    Linda M Tirelli, Esq.


cc: Andy Velez-Rivera, AUST via email andy.velez-rivera@usdoj.gov




                                                   2
